DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      COREY BERON McCORD,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-382

                              [May 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 15-14382CF10A.

  Dameka L. Davis of Davis Legal Center, Hollywood, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.